PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/788,513
Filing Date: 19 Oct 2017
Appellant(s): Yoshizaki, Coh



__________________
Bethany R. Lahmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/03/2020
Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 06/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following grounds of rejection are applicable to the appealed claims.

 (2) Response to Argument

	Appellant argues that claims 1 and 9 are not obvious in light of the combination of references, specifically with reference to “a lock engagement sensor that outputs a signal indicative of whether or not the locking mechanism is in an unlocked position”. Appellant argues that Woolf as cited in the final action date 06/23/2020 fails to disclose this limitation as Woolf instead teaches a force sensor that makes it possible to determine if the pin is in a position that is locked and towing a vehicle, but not if the locking mechanism is in an unlocked position. However, the office interpretation of the pin force sensor of Woolf includes a pin in which ensures the hitch drawbar is maintained in the retracted towing position (Woolf [0008] [0091]). This pin also includes force sensors that connects to the microcontroller unit (Woolf [0082]) that receives force measurements based on the status that the pin is in a locked/retracted condition or consequently, unloaded and in an unlocked position (Woolf [0008] [0080-0081]). The office interprets the measurement of a force on the pin to be in a locked position as the force would indicate that the determining” the state of the lock sensor in an unlocked position. However, Woolf discloses a guide pin force sensor that determines when the coupler is locked and towing based on a sensed force (Woolf [0008] [0016] [0080]). The office interprets the ability to sense a force on the guide pin when in the retracted and towing position with the locking mechanism as equivalent to determining when the coupler is locked, and therefore when the absence of force on the guide pin is determined to be in an unlocked position.

	Additionally, appellant argues that the combination of Thibodeaux, Olsen, and Woolf relies on improper hindsight based on the appellant’s specification. However, as stated in the final action dated 06/23/2020 it would have been obvious to one having ordinary skill in the art prior to the effective filing date to combine the locking engagement system of Woolf with the retractable hitch system of Thibodeaux and Olsen because one of ordinary skill in the art would have been motivated to make this modification in order to allow for a means of confirming that the trailer hitch is appropriately attached and locked in order to allow for safe operation during towing, including automatically triggered controls by the vehicle system itself (Woolf [0013]). These advantages to adding a locking sensor to the retractable trailer hitch are even further explored in Woolf [0003-0004] [0092] wherein the importance of the force sensors on the hitch and ensuring that the hitch is locked is explored with the safety of the operator, as improper 

	In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As the reason to combine in order to confirm the trailer hitch is attached is taken from the Woolf reference available prior to the effective filing date, the combination of art is not improper hindsight. 


	Regarding claims 6 and 14 appellant argues that the combination of Flohr with the previously cited art would be improper for failing to render the claimed invention as a whole as obvious. Specifically, the appellant argues that addition of Flohr fails to render obvious the step of preventing the vehicle from being placed in a drivable condition when the locking mechanism is in the unlocked position. However, Flohr col. 2 lines 2-9 discloses a means for determining if the vehicle hitch is in a proper coupling condition i.e. locked or unlocked and further prevent the vehicle from operating such as driving away when the coupling condition is not properly met. It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the drive condition of Flohr with the retractable tow hitch of Thibodeaux, Olesen, and 

	Additionally, in response to appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Amendments to the claims made 08/24/2020 were not entered and therefore not addressed in this Answer to Appeal Brief 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE T JOHNSON/Examiner, Art Unit 3664                                                                                                                                                                                                        02/08/2021
                                                                                                                                                                                                  Conferees:
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664           

/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                                                                                                                               
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.